DETAILED ACTION
1.	The response filed on July 1, 2021 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This examiner’s amendment corrects an obvious typographical error in claim 34.  
	The application has been amended as follows:
	Claim 34 line 2 is amended from ‘a semi-permeable’ to read –the semi-permeable-.
Reasons for Allowance
4.	Claims 8-12, 14-30, 32, 34, 35, 37, 38, 42, 43, 45-48, and 112-134 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an apparatus for performing dissolved gas analysis on a piece of electrical equipment having components immersed in electrical insulating liquid ‘an optical absorption measurement system configured to excite the extracted gas with one or more electromagnetic energy sources and to obtain optical absorption signals associated with the extracted gas: i) prior to application of a catalytic process to the extracted gas; and ii) during and/or after application of the catalytic process to the extracted gas,’ in combination with the rest of the limitations of claim 8.  Claims 9-12, 14-30, 32, 34-35, 37-38, 42-43, and 45-47 are allowable at least by virtue of their dependency from claim 8.
As to claim 48, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a method for performing dissolved gas analysis on a piece of electrical equipment having components immersed in electrical insulating liquid ‘exciting the extracted gas with one or more electromagnetic energy sources and obtaining optical absorption signals associated with the gas sample: 1) prior to application of a catalytic process to the extracted gas; and 2) during and/or after application of the catalytic process to the extracted gas,’ in combination with the rest of the limitations of claim 48.  Claims 112-134 are allowable at least by virtue of their dependency from claim 48.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  


Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886